DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication of JP 2011-222253 A [cited by applicant].
The publication of JP 2011-222253 A discloses a transmission line having a first frequency-selecting surface 5, wherein the first frequency-selecting surface covers an outer circumference of a conductor 1,3, wherein the first frequency-selecting surface is provided on a ground conductor 3A and a second frequency-selecting surface (a plurality of frequency-selecting surface 5, see figures 1, 3-10) is provided on a core wire 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over the publication of JP 2011-222253 A in view of the publication of WO 2017/056437 A1 [both cited by applicant].
The publication of JP 2011-222253 A had been discussed but fails to teach the transmission line is a power supply line for a first antenna element in a multi-antenna; the transmission line allows the electromagnetic waves of the first frequency to pass; and supplies the electromagnetic waves of the second frequency to the first antenna element; and allows the electromagnetic waves of the second frequency to pass and a reflective plate.  However, the publication of WO 2017/056437 A1 teaches the transmission line is a power supply line 106 for a selected antenna element 101 in a multiband antenna of a frequency selective surface 104 and a reflective plate 103 (abstract).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide the publication of JP 2011-222253 A with the transmission line is a power supply line for a first antenna element in a multi-antenna; the transmission line allows the electromagnetic waves of the first frequency to pass; and supplies the electromagnetic waves of the second frequency to the first antenna element; and allows the electromagnetic waves of the second frequency to pass and a reflective plate for the purpose of improving the antenna performance.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Dempsey, Munk, Pelletti, Waltho, Kim, Iso, Killackey and Ponce de Leon are cited as of interested and illustrated a similar structure to a transmission line having a frequency-selecting surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845